Argued April 10, 1946.
The plaintiff brought an action in assumpsit against defendant and asked for an accounting under section 11 *Page 45 
of the Practice Act of 1915, as amended, 12 Pa.C.S.A. § 393. The jury returned a verdict for plaintiff. The court below dismissed defendant's motions for a new trial and judgment n.o.v. and directed that judgment be entered on the verdict, upon payment of the jury fee. Defendant has appealed.
It is well settled that a judgment for an accounting is interlocutory and not appealable: Miller v. Belmont P.  RubberCo., 268 Pa. 51, 66, 110 A. 802; Hall v. Haines, 38 Pa. Super. 517.
The appeal is quashed at the costs of appellant.